Citation Nr: 9904895	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-12 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture of the right tibia and fibula, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of 
fracture of the left tibia and fibula, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to 
January 3, 1950, and from January 27, 1950, to April 1952.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in January 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  By a decision of July 29, 1998, the Board granted 
the veteran's claim of entitlement to an increased evaluation 
for anxiety neurosis and denied his claims for increased 
evaluations for residuals of fracture of the right tibia and 
fibula and residuals of fracture of the left tibia and 
fibula.

The veteran-appellant appealed the Board's decision to the 
United States Court of Veterans Appeals (Court), which, upon 
a joint motion by the Secretary of Veterans Affairs and the 
veteran, vacated the Board's July 29, 1998, decision on the 
issues of entitlement to increased ratings for residuals of 
fractures of the right and left tibias and fibulas and 
remanded the case to the Board for further proceedings.  
[redacted].    


REMAND

In the joint motion by the parties before the Court, it was 
said that the Board, in the July 1998, did not adequately 
consider whether increased ratings might be granted by 
application of the Court's holding in DeLuca v. Brown, 8 Vet. 
App. 205 (1995) and a new medical examination might be 
required to adequately rate the disabilities for which the 
veteran is seeking increased benefits.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1. The RO should request that the veteran 
identify each physician and medical 
facility, VA or non-VA, which has 
treated him for complaints related to 
his lower extremities since February 
1998.  After obtaining any necessary 
releases from the veteran, the RO 
should attempt to obtain copies of all 
such clinical records.

2. The RO should then arrange for the 
veteran to undergo an examination by a 
specialist in orthopedics.  The claims 
file should be made available to the 
examiner for review.  All indicated 
special tests and studies should be 
accomplished.  The examiner should 
determine the current extent of the 
veteran's service connected residuals 
of a fracture of the right tibia and 
fibula and residuals of a fracture of 
the left tibia and fibula.  All 
clinical findings, including range of 
motion of the knees, should be clearly 
reported.  Findings should be made 
which take into account all functional 
impairments identified in 38 C.F.R. 
§§ 4.40, 4.45, including pain on use, 
incoordination, weakness, 
fatigability, abnormal movements, etc. 
The examiner should also comment on 
whether the veteran effectively 
suffers any additional limitation of 
motion of the knees (beyond that which 
was reflected on range of motion 
measurements) due to pain, weakened 
movement, excess fatigability, or 
incoordination, including during any 
flare-ups.  The examination report 
should be typed.

3. Prior to the examination, the RO 
should inform the veteran of the 
provisions of 38 C.F.R. § 3.655 
pertaining to increased rating claims.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purposes of this REMAND are to comply with the Court's 
order and to obtain clarifying medical information.  By this 
REMAND the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he receives further notice.
 

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 4 -


